Citation Nr: 0020706	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-19 052	)	DATE
	)
	)

From the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
including claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
including claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
October 1967 to October 1970 and from February 1975 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims of 
entitlement to service connection for sleep disturbance, 
chronic fatigue and joint and leg pain, including as due to 
an undiagnosed illness.  Thereafter, the veteran's claims 
folder was transferred to the Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas.  The veteran perfected a 
timely appeal of these determinations to the Board.

When this matter was initially before the Board in April 
1998, his claims of entitlement to service connection for 
sleep disturbance and chronic fatigue were remanded for 
further development and adjudication; these issues are the 
subject of the following decision.  In addition, the Board 
granted service connection for arthritis of the lumbosacral 
spine and denied service connection for joint and leg pain.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran suffered from sleep disturbance during 
service, objective evidence shows that he still suffers from 
such a condition, and competent medical evidence reflects 
that it cannot be attributed to a known clinical diagnosis.

3.  The claim of entitlement to service connection for 
chronic fatigue, including as due to an undiagnosed illness, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Sleep disturbance was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.317 (1999).

2.  The claim of entitlement to service connection for 
chronic fatigue, including as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records relating to the veteran's first 
period of active service are negative for any complaints, 
treatment or diagnosis of either sleep disturbance or 
fatigue.  In addition, neither condition was noted at entry 
to his second period of active duty.  The service medical 
records dated during this latter period reflect that the 
veteran was seen for complaints of fatigue in April and May 
1987.  In April 1987, the appellant's complaints were judged 
to be due to apparent leukocytosis of questionable etiology, 
possibly viral.  In May 1987, a service examiner indicated 
that the fatigue had no clear etiology.  Bone marrow studies 
revealed a mild hypocellular bone marrow.  By April 1988, the 
veteran's leukocyte count had returned to normal.  
Thereafter, in-service the veteran reported fatigue on only 
one other occasion, that being in November 1991 when he 
reported feeling fatigued after exercise.  

In his April 1993 Report of Medical History at separation the 
veteran complained of having frequent trouble sleeping.  No 
pertinent diagnosis was offered.

In May 1994, the veteran filed an informal claim of 
entitlement to service connection for "other diseases, 
injuries or illnesses" and requested an examination relating 
to his service in the Southwest Asia theater of operations 
during the Persian Gulf War.

In compliance with the veteran's request, in December 1994 he 
was afforded a VA general medical examination.  During the 
examination, the veteran reported that, since serving in the 
Persian Gulf, he was able to sleep for only approximately two 
to three hours per night.  He explained that he "just lays 
there" and often got out of bed.  The veteran also 
complained of being "tired;" he attributed this symptom 
more to fatigue, however, than "sleepiness."  Subsequent to 
his examination of the veteran the examining physician's 
assistant indicated that it was his clinical impression that 
the appellant's reports of being generally tired and having 
trouble sleeping were part of the "politics of Persian Gulf 
syndrome."  He added that he believed that the veteran's 
"sleep was secondary to life stresses, pains, and stuff" 
(sic).

Based on the above evidence, the M&ROC denied service 
connection for sleep disturbance and chronic fatigue.  In 
doing so, the M&ROC considered whether presumptive service 
connection was warranted under the then recently adopted 
regulation, 38 C.F.R. § 3.317 (1995), which established the 
regulatory framework necessary for the Secretary to pay 
compensation under the authority granted by the Persian Gulf 
War Veterans' Benefits Act.  That regulation provided for a 
two-year presumptive period for service connection for 
disability due to undiagnosed illness.  In doing so, the 
M&ROC concluded that neither sleep disturbance nor chronic 
fatigue arose during service.  The M&ROC alternatively 
determined that neither condition was manifested to a 
compensable degree within two years of the veteran's 
discharge from active duty.

In July 1995, the veteran and his spouse testified before a 
hearing officer at the M&ROC.  During the hearing, the 
veteran reported that he had no problems with either sleep 
disturbance or chronic fatigue prior to service in the 
Persian Gulf but that each condition had been chronic since 
that time.  With respect to the first condition, the veteran 
stated that because of a chronic sleep disturbance he slept 
for only approximately three to five hours per evening, and 
after waking up he was unable to fall back to sleep.  His 
spouse testified that the veteran complained of suffering 
from sleep disturbance when he returned from the Persian Gulf 
and that the disability "progressive became worse."  She 
added that he awoke two to three times each night and that 
this disturbance was not to nightmares.  Further, with 
respect to the latter condition, both the veteran and his 
spouse testified that the veteran was tired and fatigued 
since his service in the Persian Gulf; the veteran indicated 
that each of these symptoms might be related to "nerve 
pills" that he was ordered to take as part of his Persian 
Gulf service.  Finally, the veteran reported that despite the 
fatigue, which he indicated interfered with his ability to 
perform his job, he was currently employed as a 
"loader/operator."

Also of record is an April 1996 Report of Medical History and 
an April 1996 Report of Medical Examination, both of which 
were conducted at Irwin Army Hospital at Ft. Riley, Kansas, 
for "CCEP" purposes.  The Report of Medical History 
reflects that the veteran complained of having frequent 
trouble sleeping.  In addition, the physician who completed 
the Report of Medical Examination indicated that the 
veteran's spouse reported that the veteran's snoring was 
increasing.  He indicated that the veteran suffered from 
insomnia and diagnosed him as having "questionable sleep 
apnea" and recommended that a sleep study be performed.

In June 1996, the veteran was afforded a polysomnography 
examination.  He reported that his symptoms included snoring; 
pauses in breathing; and waking up at different times with 
difficulty getting back to sleep.  He stated that he 
generally awoke at approximately 3:00a.m.  He denied 
excessive daytime somnolence that required naps in the 
afternoon or evening.  The veteran stated that he drank 
approximately five cups of coffee per day, used tobacco, but 
did not use alcohol.  

The physician's first diagnostic impression was abnormal 
sleep architecture because of a short sleep latency and short 
REM latency.  He explained that the differential diagnosis 
included concomitant depression, REM rebound, narcolepsy or 
idiopathic hypersomnolence.  The second diagnosis was 
occasional periodic limb movements of sleep with no arousals 
and the final diagnosis was occasional disordered breathing 
with no oxygen desaturations.  The physician recommended that 
further testing was necessary to rule out excessive daytime 
somnolence.  In this regard, the examiner indicated that the 
veteran needed to be scheduled for a Multiple Sleep Latency 
Test to rule out narcolepsy.  In addition, with respect to 
the finding of periodic limb movements, the examiner 
suggested that the veteran be started on a medication regimen 
which would prevent arousal.

Pursuant to the Board's April 1998 instructions, the veteran 
was afforded a fee-basis examination in April 1998.  The 
veteran reported that he had difficulty sleeping at night.  
He explained that he went to bed at approximately 10:00 to 
10:30p.m. and that he generally awakened three to four times 
throughout the night.  In addition, he stated that he had 
difficulty returning to sleep, and said that he believed that 
he received an insufficient amount of sleep.  The veteran 
denied having any history of snoring or experiencing periods 
in the evening when he stopped breathing.  In addition, he 
reported that he did not use sleeping pills, but acknowledged 
that he drank an average of approximately one ounce of 
whiskey and eight ounces of wine per week.  He also denied 
having excessive daytime sleepiness.  Following the 
examination the polysomnographer assessed that the veteran's 
sleep was highly fragmented with an abnormal sleep 
architecture.  In addition, he indicated that there was no 
evidence of an obstructive sleep apnea syndrome or periodic 
leg movements of sleep to explain the "patient's symptoms 
identified."

Thereafter, in June 1999, the veteran was afforded a VA 
Chronic Fatigue Syndrome examination.  At the outset of the 
report, the examiner explained that chronic fatigue syndrome 
is an illness that is characterized by debilitating fatigue 
and several flu-like symptoms.  In addition, the examiner 
indicated that the condition might have both physical and 
psychiatric manifestations, and that it closely resembled 
neurasthenia, "fibrocytis" and fibromyalgia.  The examiner 
further stated that for VA purposes, a diagnosis of chronic 
fatigue syndrome required that both of the following criteria 
be met:

(1).  The new onset of debilitating 
fatigue that is severe enough to reduce 
or impair average daily activity below 50 
percent of the patient's pre-illness 
activity level for a period of six 
months, and 

(2).  Other clinical conditions that may 
produce similar symptoms must be excluded 
by thorough evaluation, based on history, 
physical examination, and appropriate 
laboratory findings.

The examiner indicated that the first requirement was not 
satisfied because the veteran was able to continue to work as 
an operator/loader in construction.  The examiner further 
indicated that the second prong was not met because it 
required that at least six of ten identified criteria be 
satisfied.  The examiner then explained why each of the 
criteria, save one, sleep disturbance, was not met.  
Moreover, in offering this assessment, the examiner 
acknowledged that the veteran was treated for fatigue during 
service and was diagnosed as having chronic fatigue in 1994.

In June 1999, a sleep study was also conducted, and its 
findings were incorporated into the June 1999 VA examination 
report.  At the outset of her report, the physician who 
conducted the polysomnography indicated that the veteran 
reported suffering from chronic fatigue and that he stated 
that he was not "quite fresh" in the morning after 
awakening.  The veteran reiterated that he generally went to 
bed at approximately 10:00p.m. and that he awakened at 
approximately 3:00 to 4:00a.m., after which he is unable to 
fall asleep again.  In addition, he stated that the problem 
started subsequent to his return from the Persian Gulf War.  
The veteran complained of occasional snoring, but denied 
excessive daytime sleepiness.  In addition, he indicated that 
he had no history of "witnessed apneas."  Further, he 
described his memory as good and denied feeling irritable 
during the day or having erectile dysfunction, morning 
headaches or a history of depression.

The physician indicated that she had reviewed the veterans' 
claims folder and that it did not disclose any history of 
sleep attacks, sleep paralysis or hypnagogic hallucinations.  
In addition, it was negative for a family history of 
narcolepsy, sleep apnea or any other sleep-related problems.  
She also observed that the veteran had undergone prior sleep 
studies that were "inconclusive" with respect to the 
diagnosis of the symptom.  

Following the examination the physician summarized the sleep 
study findings by stating that they showed sleep 
fragmentation with no evidence of sleep apnea and no 
polysomnographic evidence of narcolepsy.  

The examiner who conducted the June 1999 examination 
incorporated the findings of the physician who performed the 
sleep study that same month into his report and diagnosed 
chronic fatigue syndrome and "[f]ragmented sleep patterns, 
85 % effective."  With respect to the first diagnosis, the 
examiner opined that the condition was attributable to 
obstructive pulmonary disease, nicotineism and 
"deconditioning due to lack of proper exercise."  Moreover, 
he stated that his symptoms did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  With regard to the 
latter diagnosis, he offered no opinion with respect to its 
etiology.

Also of record are VA outpatient treatment records, dated 
from July 1993 to July 1994.  A review of these records 
reveals, however, that they are not pertinent to either of 
the claims under consideration as they are negative for any 
complaints, treatment or diagnosis of either sleep 
disturbance or fatigue.

Finally, in several statements, the veteran essentially 
echoed the contentions that he made during the July 1995 
M&ROC hearing.  He emphasized, however, that he believed that 
these conditions had been chronic since his service in the 
Persian Gulf and attributed them to the vaccines and other 
medications he was ordered to take as part of his duty there.  
In addition, he highlighted the findings and conclusions of 
the three different examiners who performed sleep studies in 
1996, 1998 and 1999.

Thereafter, in a decision dated in March 2000, the M&ROC 
concluded that the denial of service connection for sleep 
disturbance and chronic fatigue syndrome should be confirmed 
and continued on the basis that each claim was not well 
grounded.  In making these determinations, the M&ROC noted 
that VA amended 38 C.F.R. § 3.317 to extend the presumptive 
period for which any such disability may become manifest to a 
compensable degree.  In denying his claim for service 
connection for sleep disturbance, the M&ROC, explaining that, 
when evaluated pursuant to the most closely-related disease 
or injury, sleep apnea, the veteran's symptoms did not 
satisfy the criteria contained in Diagnostic Code 6847 for a 
compensable rating during the presumptive period.  As such, 
it held that service connection on a presumptive basis was 
not available.  Alternatively, the M&ROC essentially reasoned 
that because no recognized sleep disorder was diagnosed, a 
fortiori, there was no opinion with regard to the etiology of 
the symptom.  With respect to his claim of entitlement to 
service connection for chronic fatigue, the M&ROC denied this 
claim on the basis that because the symptom had been 
attributable to known diagnoses, it was not due to 
undiagnosed illness.  The M&ROC alternatively reasoned that 
because his symptoms were insufficient to support a diagnosis 
of chronic fatigue syndrome, the claim on a direct basis was 
not well grounded because he had no current disability.

Analysis

Title 38, Code of Federal Regulations, Section 3.317, 
provides that:

(a)

(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with 
chapter 11 of title 38, United 
States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or 
combination of illnesses manifested 
by one or more signs or symptoms 
such as those listed in paragraph 
(b) of this section, provided that 
such disability: 

(i)  Became manifest either 
during active military, naval, 
or air service in the Southwest 
Asia theater of operations 
during the Persian Gulf War, or 
to a degree of 10 percent or 
more not later than December 
31, 2001; and

(ii)  By history, physical 
examination, and laboratory 
tests cannot be attributed to 
any known clinical diagnosis.

(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," 
in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification.

(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs 
or symptoms of the disability first 
became manifest.

(4)  A chronic disability resulting 
from an undiagnosed illness referred 
to in this section shall be rated 
using evaluation criteria from part 
4 of this chapter for a disease or 
injury in which the functions 
affected, anatomical localization, 
or symptomatology are similar.

(5)  A disability referred to in 
this section shall be considered 
service-connected for purposes of 
all laws of the United States. 

(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)  fatigue 

....

(9)  sleep disturbances 

....

 
(c)  Compensation shall not be paid under 
this section: 

(1)  If there is affirmative 
evidence that an undiagnosed illness 
was not incurred during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War; or 

(2)  If there is affirmative 
evidence that an undiagnosed illness 
was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness; or 

(3)  If there is affirmative 
evidence that the illness is the 
result of the veteran's own willful 
misconduct or the abuse of alcohol 
or drugs. 

(d)  For purposes of this section: 

(1)  The term "Persian Gulf 
veteran" means a veteran who served 
on active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War. 

(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and 
the airspace above these locations.

Id.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA may only assist those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, however, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C.A. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) that he or she is "a Persian Gulf 
veteran;" (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317];" 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001;" and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  Neumann v. West, 2000 U.S. App. Vet. 
Claims LEXIS 717 (2000).

A.  Sleep disturbance

The claim of entitlement to service connection for sleep 
disturbance is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), that is, the veteran has presented a 
claim that is not inherently implausible.  Moreover, 
following the April 1998 remand, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  

Based on a careful review of the evidence, the Board 
concludes that service connection is warranted for sleep 
disturbance.  In reaching this conclusion, the Board observes 
that the veteran's DD Form 214 reflects that he served in the 
Southwest Asia theater of operations during the Gulf War.  
Further, in his statements and hearing testimony, as well as 
when reporting the history and symptomatology of this 
condition during treatment or examination, the veteran has 
been consistent throughout this appeal.  Moreover, by 
regulation, VA recognizes sleep disturbance as a 
manifestation of undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b)(9).  

In addition, the Board finds that the veteran has presented 
objective indications of a chronic disability since at least 
1996 when a sleep specialist reported studies showed that the 
appellant had an abnormal sleep architecture.  While the 
examiner offered differential diagnoses as being responsible 
for the symptom, the physician recommended that further 
testing was necessary to rule in or rule out each of these 
possibilities before a more definite diagnosis could be made.

In October 1998, the veteran was afforded a VA fee-basis 
examination.  The polysomnographer who conducted the 
examination reported that the veteran's sleep was highly 
fragmented and noted that during the study he arose from his 
bed on five occasions.  His assessment was that the veteran's 
sleep was highly fragmented with an abnormal sleep 
architecture.  Significantly, with respect to the etiology of 
the symptom, the physician reported that there was no 
evidence of obstructive sleep apnea syndrome or periodic leg 
movements of sleep to explain the "patient's symptoms 
identified."  

Similar findings were reported by the VA physician who 
conducted the June 1999 sleep study.  She indicated that the 
sleep study showed sleep fragmentation with no evidence of 
sleep apnea and no polysomnographic evidence of narcolepsy.  
Moreover, in incorporating the sleep study into the more 
comprehensive June 1999 VA examination report, the examiner 
simply diagnosed the veteran as having fragmented sleep 
patterns.  The Board finds this diagnosis quite significant 
as the other pertinent impression consisted of his ruling out 
a diagnosis of chronic fatigue syndrome on the alternate 
grounds that his fatigue was attributable to other 
conditions, and that his symptoms were insufficient to 
satisfy the criteria for a diagnosis of chronic fatigue 
syndrome.  Further, the sleep studies conducted subsequent to 
the April 1998 remand ruled out known etiologies for the 
veteran's sleep disturbance.  Indeed, the October 1998 
polysomnographer specifically excluded sleep apnea as a cause 
of the condition and reported that the symptom could not be 
explained.  In addition, the VA physician who performed the 
June 1999 sleep study indicated that there was no evidence of 
either sleep apnea or narcolepsy.  

The only medical evidence that does not support this 
conclusion consists of the opinion offered by the physician's 
assistant who conducted the December 1994 VA general medical 
examination.  He opined that "sleep was secondary to life 
stresses, pains, and stuff" (sic).  That examiner did not 
administer any pertinent diagnostic tests and it appears that 
his impression is essentially a reflection of his personal 
skepticism concerning the validity of a "Persian Gulf 
syndrome."  Indeed, he offered no rationale, medical or 
otherwise, other than that cited above, in support of his 
opinion.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Therefore, the Board finds that the opinions offered by the 
two polysomnographers, as well as by the VA physician who 
conducted the June 1999 sleep study, to be more persuasive 
than the one provided by the December 1994 VA physician's 
assistant.  The Board points out that each of these 
physicians appears to be a specialist in the field of 
polysomnography.  This is a marked contrast to the 
qualifications of the December 1994 examiner.  Moreover, each 
physician provided an opinion based on the results of their 
review of his medical records, their personal observation of 
the veteran, and the findings of diagnostic studies that were 
specifically conducted to assess the symptomatology and 
etiology of the veteran's sleep problems.  

Therefore, the benefit sought on appeal is allowed.

B.  Chronic fatigue

The laws and regulations relating to service connection, 
including as secondary to undiagnosed illness, have been 
discussed above.  The preliminary question to be answered 
with respect to his claim for service connection for chronic 
fatigue is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps; Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the veteran has principally alleged that his 
chronic fatigue is due to undiagnosed illness, and as 
discussed above, the elements of a well-grounded claim on 
that basis are set forth in Neumann.  In addition, in order 
for a claim of entitlement to direct service connection for 
chronic fatigue, other than as due to undiagnosed illness to 
be well-grounded, there must be competent evidence (lay or 
medical, as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Further, claims for direct service connection may also be 
well grounded pursuant to the chronicity provision of 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Based on a careful review of the evidence, the Board 
concludes that service connection for chronic fatigue is not 
well grounded on either a presumptive or a direct basis.  As 
such, the claim must be denied.  With respect to that aspect 
of his claim that seeks service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as due to 
undiagnosed illness, the Board reiterates that an essential 
element of that claim is that the sign or symptom must not be 
shown to be attributable to a known diagnosis.  Here, 
however, the June 1999 VA examiner indicated that the 
veteran's fatigue was due to, among other things, obstructive 
pulmonary disease, a known diagnosis.  In addition, he 
offered to other contributory known diagnoses, i.e., 
nicotineism and "deconditioning due to lack of proper 
exercise."  As such, because cause of the veteran's chronic 
fatigue is known, it cannot be attributable to "undiagnosed 
illness."  38 C.F.R. § 3.317.

With regard to his claim for service connection on a direct 
basis other than as due to undiagnosed illness, the veteran's 
claim is similarly not well grounded.  In this regard, 
although the June 1999 VA examiner reviewed his medical 
records and explained in detail the bases for his conclusion 
that the veteran's symptoms were insufficient to qualify for 
a diagnosis of chronic fatigue syndrome, assuming the 
credibility of the evidence in support of this claim for 
well-groundedness purposes, see Hasty v. West, 13 Vet. 
App. 230, 233 (1999), i.e., he has been diagnosed as having 
chronic fatigue syndrome, the Board concludes that the 
evidence shows that he has the condition.  However, even 
assuming the credibility of the veteran's assertions of 
continuity of chronic symptomatology of this condition, he is 
still required to produce competent medical evidence linking 
his chronic fatigue to service.  As such, even accepting as 
credible the veteran's assertions of continuing symptoms 
since service for purposes of the well-grounded claim 
analysis, there is still no basis for establishing the claim 
as plausible in the absence of a nexus between symptoms in 
and since service and the veteran's disability.  As a lay 
person without appropriate medical training and expertise, 
the appellant is not competent to relate his symptoms to any 
chronic disorder or otherwise provide a nexus between a 
current problems and service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, the claim is not well 
grounded.  

Further, with regard to his contentions regarding the 
continuity of his symptomatology, i.e., his fatigue, the 
Board finds that the Court's decision in Hodges v. West, 13 
Vet. App. 287, 291-93 (2000) to be instructive.  In that 
case, the Court determined that, although the veteran's 
stomach condition was noted during service and there was 
"abundant" evidence of post-service continuity of 
"stomach-disorder symptomatology" based on the appellant's 
own accounts, as well as medical corroboration of continuous 
stomach problems, the veteran's claim was not well grounded.  
The Court stated that, although there was sufficient evidence 
to satisfy the first two elements of a well grounded claim 
under section 3.303(b), the veteran had not submitted 
sufficient evidence of nexus between the present disability 
and the post-service symptomatology.  In doing so, the Court 
acknowledged that his in-service symptoms appeared to be very 
similar to the symptoms that he reported at a post-service 
examination and there was a complete absence of medical 
evidence showing a common underlying cause of those symptoms.  
Id. at 291-93.

In reaching this decision the Board acknowledges that the 
April 1998 action of the Board constituted a remand of a 
claim that, in retrospect, was not well grounded.  If, 
however, a claim is not well grounded, the Board lacks the 
jurisdiction to reach the merits of the underlying claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, as 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); and as "[a] jurisdictional matter may be 
raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs. Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board is not 
precluded from finding that the appellant's claim is not well 
grounded at this time.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
chronic fatigue, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim for service 
connection for chronic fatigue is well grounded.  Therefore, 
VA is under no duty to assist the veteran in the development 
of the facts pertinent to that claim, Grivois, including 
having the veteran undergo a medical examination.  See Yabut 
v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the Board is 
not aware of the existence of any evidence, which, if 
obtained, would well ground this claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board views the foregoing discussion to be sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for service connection for the claimed 
disability, and the reasons why the current claims is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for sleep disturbance is granted.

In the absence of evidence of well-grounded claim, service 
connection for chronic fatigue, including as due to an 
undiagnosed illness, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

